893 So.2d 885 (2005)
Herman GHRIGSBY Individually and on Behalf of His Deceased Wife, Vicky Lynn Ghrigsby
v.
The KANSAS CITY SOUTHERN RAILWAY COMPANY, State of Louisiana Department of Transportation and Development, Parish of Richland, City of Delhi, Charles E. Hamilton and Bernard L. Powell.
No. 2004-C-2897.
Supreme Court of Louisiana.
February 4, 2005.
In re Ghrigsby, Herman et al.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Richland, 5th Judicial District Court Div. B, No. 33,261; to the *886 Court of Appeal, Second Circuit, No. 38,988-CA.
Denied.